Title: To Alexander Hamilton from Ebenezer Stevens, 8 November 1798
From: Stevens, Ebenezer
To: Hamilton, Alexander



New york 8th November 1798
Dear General

Agreeable to your request, and to ease the minds of some of our Citizens with respect to the Solidity of our Batteries I have this day loaded the guns with a Service charge—that is One third the weight of the Shot, and fired them by angles, by word of Command (similar to Plattoon firing) and have the pleasure to inform you, that they have not started in the least degree. This piece of information, I wish you to mention to the secretary of war.
I think this the best method of making Water Batteries or Coastways batteries for two reasons—
First. The Works are much stronger by the Embrasures being made close
Secondly. That the men are perfectly covered, and secure, from an Enemy’s Shot.
Shall I beg the favour of you to mention to the secretary of war in the course of conversation, respecting the Charge I am to make the united states for my Services, as agent, and in fact superintendant &c. I have spent all my time on those operations, and if I had only to buy, and deliver articles, a Common Commission would be sufficient—but I undertake all, Proving Cannon & Powder, making of Carriages & ammunition, mustering the Troops &c. I mention these Circumstances, because I am persuaded you are a judge of my Services, and shall be satisfied with what you and the secretary of war decide on the Subject. I want nothing but what is just—and you will oblige me by attending to this matter for me.
I have the honor to be   Dear General   Yours sincerely

Ebenr Stevens.


P.S.   Permit me to observe to you that there is at this time a great quantity of Gunpowder in this City, and some of it of an Excellent quality—as there is much used for the navy of the U.S. if they wanted, it would be a good opportunity to purchase reasonably; and I am also sure that our state will want to purchase some and you may possibly think right to recommend it at this juncture.

General Alexander HamiltonTrenton

